Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 06/13/2022 has been entered.  The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When under consideration at Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of determining an environmental attribute savings credit based on the movements of a user. These activities relate to monitoring the movements and travel data of the user as they perform their daily activities.  Thus, they are considered to be reciting managing personal behavior or relationships or interactions between people.  Therefore, they recite certain methods of organizing human activity, which is a grouping of abstract ideas.
These claims further recite mathematical methods; thus, they recite acts of determining a variable by performing an arithmetic operation.  Mathematical calculations is a sub-grouping of mathematical concepts, which is also considered an abstract idea.

Claim 1, which is illustrative of claims 11 and 21, defines the abstract idea by the elements of:
A method of quantifying greenhouse gas emissions (GHG) from physical movements of a user for conversion to verifiable environmental attributes, comprising: (a) receiving an input specifying a destination, and determining a plurality of transport options [a transport route for a trip by the drone] to the destination from a current location of the user [drone], the current location defining a start point for a trip, and wherein each of the transport options comprises one or more modes of transport; 
(b) monitoring movements of the user [drone] as the user [drone] completes the trip by travelling to the destination, wherein monitoring the movements comprises receiving geolocation information tracking a distance travelled for each mode of transport taken by the user; 
(c) obtaining project GHG emissions data for the trip, by performing calculations based at least in part on emissions factors associated with each mode of transport [operating the drone], and the distance travelled for each mode of transport; 
(d) obtaining baseline GHG emissions data for a baseline transport option to the destination, by performing calculations based at least in part on a distance of a baseline trip between the start point and the destination, the emissions factors for the baseline trip, and a discount factor indicative of the likelihood of adoption of the baseline transport option;  
(e) obtaining GHG emissions savings data by determining a difference between the baseline GHG emissions data and the project GHG emissions data; and,
(f) communicating the GHG emissions savings data for aggregation with GHG emissions savings data from other trips, and delivering the aggregated GHG emissions savings data to an independent system for validation and verification.

The method steps above aptly describe actions performed to determine an environmental attribute savings credit in that they illustrate steps required to monitor the movements and gather the travel data of the user as they perform their daily activities. Furthermore, they also depict performing a mathematical operation or an act of calculating using mathematical methods to determine a variable or number.  As such, the claims recite the abstract ideas detailed above.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer-implemented;
device of the user; 
a system, comprising, an environmental impact server; and,
a drone.
These additional elements simply instructs one to practice the abstract idea of determining an environmental attribute savings credit based on the movements of a user utilizing computer implementation, a user device, a system comprised of a server, and a drone (“…or any other small remote-controlled vehicle that can be used to transport an item…”) to perform the methods that defines the abstract ideas, where these component are used as tools to execute the abstract idea. See MPEP § 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract ideas identified by the examiner. This is just the execution of the abstract idea with computer implementation and is not sufficient to provide for integration into a practical application.  

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a system and devices recited at a high level of generality to perform the steps that define the abstract ideas. This does not render the claims as being patent eligible. See MPEP § 2106.05(f). 

Dependent claims 2 and 12 contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11. References to server emissions are additional variables that account for environmental attribute savings credits. Therefore, they are key factors in the mathematical calculations performed. Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited server to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP § 2106.05(f).

Dependent claims 3 – 5, 8, 13 – 15, and 18, contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11. References to GHG emissions savings, carbon units, carbon offsets, carbon credits, discount factor for a specific region, and subtracting leakage are fundamental pieces of the method for determining savings credits. The method to aggregate these variables is further recitation to the mathematical concept employed. Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited server (the system) to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP § 2106.05(f).

Dependent claims 6, 7, 16, and 17, contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11. They are recited mathematical equations; therefore, they recite the mathematical concept identified. Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited server to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP § 2106.05(f).

Dependent claims 9, 10, 19, and 20, contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11. References to a plurality of transport options, predefined locations, and trips taken are further refinements of the concept of monitoring the movements and travel data of the user. Furthermore, they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited server to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP § 2106.05(f).

Therefore, for the reasons cited above, claims 1 – 21 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant discusses prior rejections of all claims under 35 U.S.C. § 101.  Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims recite abstract ideas and are not integrated into a practical application nor provide for significantly more than the abstract ideas.
Applicant’s first statements argue that the amended claims do not recite the abstract ideas (certain methods of organizing human activity and mathematical concept) identified by the Examiner; see page 10.  However, the Examiner maintains this conclusion, as detailed above, and as explained next.
For analysis at Step 2A, the Examiner points to MPEP § 2106.04 which details the following. Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. When evaluating whether a claim recites a judicial exception, the Examiner determines whether the judicial exception is set forth or described in the claim. For the amended claims, the Examiner has concluded that the claims recite the abstract idea of determining an environmental attribute savings credit based on the movements of a user.  These steps include determining a current location and a destination, monitoring a user’s movements and distance travelled to the destination, and performing calculations based on this information.  Therefore, the claims describe the personal behavior or relationships or interactions between people and recite certain methods of organizing human activity.  These claims further recite acts of determining a variable by performing an arithmetic operation.  This is why the determination was made that the claims do recite abstract ideas at Step 2a, Prong One, and why Applicant’s arguments are not persuasive.

Applicant next argues that the amended claims integrate the subject matter into a practical application, under analysis at the second prong of Step 2A.  See page 11.  For Step 2A, Prong Two, of the eligibility analysis, the Examiner has concluded that these judicial exceptions are not integrated into a practical application because the only additional elements include computer implementation, a user device, a system comprised of a server, and a drone (“…or any other small remote-controlled vehicle that can be used to transport an item…”); wherein these elements invoke computers as a tool to perform an existing process. 
Applicant argues that “interactions between devices/machines…and communication or transmission of specific data, (geolocation data) are additional elements that provide for integration into a practical application.  The Examiner finds this argument not persuasive as indicated in MPEP § 2106.05(f).  Here it is explained that use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application.  The Examiner has equated the method steps of determining a current location and a destination, monitoring a user’s [drone’s] movements and distance travelled to the destination, and performing calculations based on this information to be mainly the steps highlighted above of receiving, storing, and transmitting data. In fact, that is what Applicant has claimed when reciting “receiving information…obtaining data…communicating data…”   The Applicant adds the “calculation” steps, but that is simply the recitation of more abstract ideas.  

Applicant’s argument that weight should be given to all additional elements, at page 12, is respectively, considered not persuasive.  As explained above, the only additional elements recited include computer implementation, a user device, a system comprised of a server, and a drone (“…or any other small remote-controlled vehicle that can be used to transport an item…”).  The Examiner maintains that these components recite merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Furthermore, the amended claims describe the devices (computer implementation, a user device, a system comprised of a server, and, “…any other small remote-controlled vehicle that can be used to transport an item…”) in such a high level of generality that they are mere instructions to apply an exception per MPEP § 2106.05(f).  
The Examiner adds that the use of a device geolocation information is mainly, another data gathering step; it is recited as “…receiving geolocation information…” and is identified as such, above.  Second, a recited drone, in claim 21, is another device that is merely sending geolocation data; that is, it is transmitting data.  The Examiner has likened this to activities identified in MPEP § 2106.05(f); where the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea, and does not integrate a judicial exception into a practical application.  Therefore, the claims are found to be directed to the abstract ideas identified by the examiner and the Applicant’s arguments are not persuasive.      

Independent claims 11 and 21 suffer the same fatalities as described for independent claim 1, as detailed above.  The amended claims recite abstract ideas and are not integrated into a practical application nor provide for significantly more than the abstract ideas.  

Dependent claims 2 – 10 and 12 – 20 also contain limitations that are further recitations to the same abstract ideas found in claims 1 and 11 and thus, are also rejected under analysis for 35 U.S.C. § 101.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bellowe (US 2017/0351978) discloses an embodiment that dynamically display the actual carbo  impact and/or predicted impact for each item on the user’s daily schedule.  Motley (US 2012/0173293) details a system and method for carbon emission calculation, tracking, and analysis.  Peterson discloses development of travel plans including at least one environmental impact indication.  Rudow (US 2011/0184784) discusses tracking carbon footprints.  Seidel (US 2010/0217535) has a vehicle CO2 emission offsetting system and method.

The cited of prior art of record discloses carbon footprint for mixed activity travel (Bellowe, Peterson) as well as calculating emissions from transporting a shipment (Jones, Steigler).  However, the cited prior art of record does not disclose the combination of elements recited disclosed within the instant application as follows; obtaining baseline GHG emissions data for a baseline transport option to the destination, by performing calculations based at least in part on a distance of a baseline trip between the start point and the destination, the emissions factors for the baseline trip, and a discount factor indicative of the likelihood of adoption of the baseline transport option; and, obtaining GHG emissions savings data by determining a difference between the baseline GHG emissions data and the project GHG emissions data.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687